Title: To Thomas Jefferson from José Ignacio de Viar, 7 October 1790
From: Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Dear Sir
New York Octr. 7. 1790

I have the pleasure to send to you herein enclosed a letter which I have Received from the Governor of St. Augustine for you.
I suppose that the News it contains shall be very agreeable not only for you, but for all the people of this Country, according to what the Governor Mentions in his Letter to me, so I wish, you may so accord as to cause to be published it in the News papers and accuse to me the Receipt of it; Mean time I Remain with great Regard & esteem Your most humble & obt. servt.,

Joseph Ignats. Viar

